

Exhibit 10.1
PLEXUS CORP.
NON-QUALIFIED STOCK OPTION AGREEMENT
TO:
«FIRST_NAME» «LAST_NAME»

DATE:
«DATE»

In order to provide additional incentive through stock ownership for certain
directors, officers and key employees of Plexus Corp. (the "Corporation") and
its subsidiaries, you (the "Grantee") are hereby granted a Non-Qualified Stock
Option ("Option") effective as of _________________ (the "Grant Date"), to
purchase _______________ shares of the Corporation’s Common Stock at a price per
share of ______________.
This Option is subject to the terms and conditions set forth in this Agreement
and in the Plexus Corp. 2016 Omnibus Incentive Plan (the "Plan"), the terms of
which are incorporated herein by reference. Any capitalized term used but not
defined herein has the meaning set forth in the Plan.
[One of the following alternatives shall be designated. If no alternative is
designated, Alternative 1 shall apply]:
¨
Alternative 1: This Option shall become exercisable in accordance with the
schedule set forth below:

Years After
Grant Date
Percentage of Grant
Which May Be Exercised
Less than 1
0%
1 but less than 2
Fifty percent (50%)
2 or more
One hundred percent (100%)



¨
Alternative 2: This Option shall become exercisable in accordance with the
schedule set forth below:

Years After
Grant Date
Percentage of Grant
Which May Be Exercised
 
 
 
 

¨
Alternative 3: This Option shall become exercisable in accordance with the
schedule established by the Committee at the time of grant and set forth below:
_________________________________________________________________.

This Option will lapse after ten (10) years from the Grant Date and thus may not
be exercised thereafter. No part of this Option is transferable or assignable,
in whole or in part, unless otherwise provided for in the Plan.
You may exercise this Option provided that it meets all vesting requirements by
logging on to www.etrade.com/stockplans or by calling E*Trade at 800.838.0908 in
the U.S. or 1.650.599.0125 outside the U.S. The website provides you with
detailed instructions on how to exercise stock options as well as other relevant
information pertaining to your grant. Keep in mind that if you are considered an
"insider," you are subject to blackout restrictions which may prevent exercise
during certain time periods referred to as "blackout periods." If you are
considered an "insider," you have been notified of the restrictions via email.





--------------------------------------------------------------------------------




If you received this Option because of your employment with the Corporation,
this Option shall terminate on the date you cease to be employed by the
Corporation or its subsidiaries, except that (i) during the 90-day period
following the date of such termination of employment, and if such termination is
not for cause, you shall be entitled to exercise the Option granted hereunder to
the extent such Option was exercisable on the date of the termination of your
employment, and (ii) during the three-year period following the date of
termination of employment due to death, permanent disability or retirement in
accordance with normal Corporation retirement practices, as determined by the
Committee in its sole discretion, you or your representative shall be entitled
to exercise the Option granted hereunder to the extent such Option was
exercisable on the date of the termination of your employment due to death,
permanent disability or retirement (to the extent not previously exercised).
Such 90-day or three-year period shall not, however, extend the term of any
Option beyond the date such Option would otherwise have lapsed. If you continue
to provide services to the Corporation following your termination of employment,
the Committee, in its sole and complete discretion, may treat such period of
service as employment with the Corporation for purposes of this Option
Agreement.
Prior to the exercise of an Option, you should consult your tax advisor
regarding the tax consequences thereof. No shares shall be issued upon exercise
of an Option until your withholding obligations, if any, have been satisfied (as
applicable). The Committee may provide that if the withholding of any federal,
state or local tax is required in connection with the exercise of an Option, you
may elect, subject to such rules and in such manner as the Committee may
prescribe, to have the Corporation hold back from the shares to be issued upon
the exercise of the Option, shares of Common Stock, the Fair Market Value of
which is to be applied to your withholding obligations.
Under applicable securities laws, you may not be able to sell any shares for a
period of time after your purchase, and you must comply with the Corporation’s
Insider Trading Policy. The Corporation’s counsel should be consulted on your
ability to sell your shares under the 1934 Act.
The Plan provides that no Option may be exercised unless the Plan is in full
compliance with all laws and regulations applicable thereto.
No amendment, modification or waiver of this Option Agreement, in whole or in
part, shall be binding unless consented to in writing by the Corporation, and no
amendment may cause any Grantee to be unfavorably affected with respect to any
Option already granted hereunder.
Neither the establishment of, nor the awarding of Options under this Plan shall
be construed to create a contract of employment or service between any Grantee
and the Corporation or its subsidiaries; nor does it give any Grantee the right
to continue in the employment or service of the Corporation or its subsidiaries
or limit in any way the right of the Corporation or its subsidiaries to
discharge any Grantee at any time and without notice, with or without cause, or
to any benefits not specifically provided by this Plan, or in any manner modify
the Corporation’s right to establish, modify, amend or terminate any profit
sharing, retirement or other benefit plans.
To accept this grant, Option Agreement and other linked materials, please logon
with your user name and password to www.etrade.com/stockplans and select the
Stock Options page. This grant will be listed at the bottom of all prior grants
and will be labeled in the status column as "Requires Acceptance." Clicking on
this link will take you to the Grant Acceptance page, which will allow you to
view and print (recommended) all applicable documents related to this grant. To
accept the grant and all applicable documents you will type in your password and
click accept. By accepting this grant online, you acknowledge and accept this
grant and the terms and conditions. You also acknowledge receipt of this Option
Agreement, a copy of the Plan, and a copy of the Insider Trading Policy. If this
grant is not accepted online within 30 days from the grant date of this Option
Agreement, this Option will be deemed refused and may be withdrawn.
PLEXUS CORP.


By: /s/_____________________




